NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated as of July 21, 2008, is entered into among COMMERCE ENERGY, INC., a California corporation ("Borrower"), COMMERCE ENERGY GROUP, INC., a Delaware corporation ("Parent"), WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a California corporation, as Agent ("Agent") and the financial institutions party to the below referenced Loan Agreement as Lenders (collectively, "Lenders"). RECITALS A.Borrower, Parent, Agent and Lenders have previously entered into that certain Loan and Security Agreement dated June 8, 2006 (the "Loan Agreement") as amended by the First Amendment to Loan and Security Agreement and Waiver dated September20, 2006 (the "First Amendment"), the Second Amendment to Loan and Security Agreement and Waiver dated October26, 2006 (the "Second Amendment"), the Third Amendment to Loan and Security Agreement and Waiver dated March15, 2007 (the "Third Amendment"), the Fourth Amendment to Loan and Security Agreement dated June 26, 2007 (the "Fourth Amendment"), the Fifth Amendment to Loan and Security Agreement dated August1, 2007 (the "Fifth Amendment"), the Sixth Amendment to Loan and Security Agreement dated November16, 2007 (the "Sixth Amendment"), the Seventh Amendment to Loan and Security Agreement dated
